DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-11
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1-11
New claims: 					None
Claims currently under consideration:	1-11
Currently rejected claims:			1-11
Allowed claims:				None


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
Claim 4 reads “plant extract vitamins and/or minerals”.  It should read “plant extract, vitamins, and/or minerals” per lines 27-28 on page 2 of the specification.
Claim 11 has two periods at the end of it.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 8-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the boiling water" in line 3 and the limitation “the cold-water bath” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the mixing time" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the degassing process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the molds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-11 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “Soft jelly or gummy candy production method according to Claim 1”.  However, claim 1 recites a product, not a production method.  Therefore, claim 6 is interpreted as being a method of producing the soft jelly or gummy candy product of claim 1.  Claims 7-11 recite “A method according to Claim 5”.  However, claim 5 recites a product, not a production method, and claims 7-11 recite further limitations to the method steps recited in claim 6.  Therefore, claims 7-11 are interpreted as being dependent on claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR 101388679; English translation relied on for citations) in view of Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article) and Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1), as evidenced by Babaei (Babaei et al., “Effects of propolis, royal jelly, honey and bee pollen on growth performance and immune system of Japanese quails”, 2016, Veterinary Research Forum, vol. 7(1), pages 13-20). 
Regarding claim 1, Yoon teaches a gummy candy formulation (corresponding to gummy food composition in the Abstract) comprising: water, a gelling agent (corresponding to gelatin dissolved in water in page 5, paragraph 1), honey (page 6, paragraph 11), royal jelly (page 4, paragraph 5), and citric acid (page 4, paragraph 10).  Yoon discloses that the formulation contains health functional foods such as royal jelly that contains antioxidants (page 3, paragraph 3).  Yoon does not teach the formulation comprises pollen, pure propolis extract, and at least one fruit extract or that the formulation is developed for the food industry to meet daily antioxidant needs or adults and children.
However, Hughes teaches that citric acid is derived from citrus (page 1, paragraph 1).  Amazon teaches a honey containing royal jelly, pollen, and propolis (page 4 under “Ingredients”).  
It would have been obvious for a person of ordinary skill to have modified the formulation of Yoon by using citric acid obtained from fruit as taught by Hughes.  Since Yoon teaches that the formulation comprises citric acid, but does not disclose a source of citric acid, a skilled practitioner would have been motivated to consult an additional reference such as Hughes in order to determine a suitable source of citric acid, thereby rendering the claimed fruit extract obvious.
It would have been obvious for a person of ordinary skill to have modified the formulation of Yoon by incorporating the honey taught by Amazon.  Since Yoon discloses that the formulation contains royal jelly and honey as health functional foods which provide benefits such as antioxidants, but does not disclose a source of royal jelly or honey, a skilled practitioner would be motivated to consult an additional reference such as Amazon in order to determine a suitable source of royal jelly and honey.  In consulting Amazon, the practitioner would also find that the honey contains not only royal jelly, but pollen and propolis as well.  Since honey, royal jelly, pollen, and propolis all contain antioxidants as evidenced by Babaei (page 14, column 1, paragraph 1 – column 2, paragraph 1) and the formulation of Yoon requires health benefits such as antioxidants and the inclusion of royal jelly and honey, using the honey taught by Amazon as the source of honey and royal jelly in the formulation of Yoon renders the claim obvious.  In regard to the formulation being “specially developed for the food industry to meet daily antioxidant needs of adults and children”, the references teach that the disclosed formulation is edible (Yoon, page 3, paragraph 9) and contains antioxidants due its content of royal jelly, honey, pollen, and propolis (Babaei, page 14, column 1, paragraph 1 – column 2, paragraph 1) which renders the claimed purpose of being specially developed for the food industry to supply antioxidants to consumers as obvious.  However, in regard to the claimed formulation meeting the daily antioxidant needs of adults and children, “[s]tatements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).” See also MPEP § 2111.02, §2112.02 and 2114-2115.  Since the present claims and specification neither disclose a particular dosage of the formulation to be consumed by adults or children nor disclose the daily requirements of antioxidants for adults and children, the intended purpose of the claimed invention recited in the preamble does not limit the claim or distinguish it over the prior art as the disclosed invention of the prior art is capable of performing the intended use recited in the preamble.
Regarding claims 2 and 3, Yoon teaches the invention as described above in claim 1, including the content of royal jelly is 1.5-3.5% w/w (page 4, paragraph 5), the content of gelling agent is 5-30% w/w (page 4, paragraph 3), which overlaps the claimed amount, the content of honey is about 1-20% w/w (page 3, paragraph 11), which overlaps the claimed amount, the content of carrageenan is 0.1-2.5% w/w (page 4, paragraph 6), and the content of water-soluble calcium salt is 0.3-1.0% w/w in the formulation (page 4, paragraph 8).  These ingredients account for about 7.9-57% w/w of the formulation and that about 43-92.1% w/w of the formulation comprises other ingredients including the water (page 5, paragraph 1) and a fruit extract (corresponding to citric acid in page 4, paragraph 10).  Therefore, although the prior art does not specifically teach a content of water and citric acid, a selection of a value within the overlapping ranges renders the claims obvious.  Amazon does not disclose a specific content of honey, royal jelly, propolis, and pollen in its product, but the content of each ingredient in the product is an amount approaching 0% to an amount approaching 100%.  Since the Amazon product is being used to supply the royal jelly and honey contents of the formulation of Yoon and the content of each ingredient in the product is an amount approaching 0% to an amount approaching 100%, the formulation comprises amounts of honey, pollen, and propolis that overlap the claimed content range.  A selection of a value within the overlapping ranges renders the claims obvious.
Regarding claim 4, Yoon teaches the invention as described above in claim 1, including the formulation further comprising vitamins (corresponding to vitamins in the royal jelly in page 3, paragraph 3).
Regarding claim 5, Yoon teaches the invention as described above in claim 1, including the gelling agent is gelatin (page 4, paragraph 3).

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711) in view of Yoon (KR 101388679; English translation relied on for citations), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426).
Regarding claim 6, Coleman teaches a method of producing a soft jelly or gummy candy (corresponding to gelatin-containing confections) (column 1, lines 5-7) comprising the following steps: adding the gelling agent (corresponding to gelatin) to boiling water (corresponding to combining gelatin and water and heating a temperature of about 104.4°C); chilling the obtained mixture (corresponding to cooling to about 76.7°C); adding ingredients such as flavors, colors, and acids; depositing the resulting composition into molds; and cooling the molds (corresponding to cure at a temperature of about 1.7-21.1°C) (column 1, lines 47-67).  Although Coleman does not specifically state that the gelling agent and water are mixed thoroughly until the gelatin is completely dissolved, it does state that any undissolved solids are skimmed off after the mixture is cooled (column 1, lines 55-59), which at least suggests that there may be no undissolved gelatin solids present after mixing the gelatin and water together.  Coleman also does not specifically state that the mixture is decanted into the molds, but it does disclose that the mixture is deposited into molds of powdered starch (column 2, lines 50-51), which at least suggests that the mixture is decanted into the molds so as not to disturb the starch impressions.  Coleman does not teach the candy comprises honey, pollen, pure propolis extract and at least one fruit extract as recited by claim 1 or that the step of chilling the gelatin and water mixture is done in a cold-water bath by stirring continuously.
However, Yoon teaches a gummy candy formulation (corresponding to gummy food composition in the Abstract) comprising: water, a gelling agent (corresponding to gelatin dissolved in water in page 5, paragraph 1), honey (page 6, paragraph 11), royal jelly (page 4, paragraph 5), and citric acid (page 4, paragraph 10), wherein the honey provides flavoring for the composition (page 3, paragraph 11).  Hughes teaches that citric acid is derived from citrus (page 1, paragraph 1).  Amazon teaches a honey containing royal jelly, pollen, and propolis (page 4 under “Ingredients”).  Pleass teaches the use of water baths and continuous stirring to heat and cool gelatin solutions (page 408, paragraph 2).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman by using honey containing propolis and pollen as the flavor as taught by Yoon.  Since Coleman teaches that the gummy contains flavors (column 1, lines 59-60), but does not disclose a type of flavor, a skilled practitioner would be motivated to consult an additional reference such as Yoon in order to determine a suitable flavor to add to gummy candy, thereby rendering the claimed honey obvious.  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman and Yoon by using the honey containing propolis and pollen as taught by Amazon.  Since Coleman teaches that the gummy contains flavors (column 1, lines 59-60) and Yoon teaches honey as a flavor for gummy candy (page 3, paragraph 11), a skilled practitioner would be motivated to consult an additional reference such as Amazon in order to determine a suitable source of honey flavor.  In consulting Amazon, the practitioner would also find that the honey contains pollen and propolis; therefore, the selection of the honey taught by Amazon as the flavor in the gummy candy of Coleman renders the claimed honey, pollen, and propolis extract obvious.
It would have been obvious for a person of ordinary skill to have modified the method of Coleman by using citric acid obtained from fruit as taught by Hughes.  Since Coleman teaches that the gummy candy comprises citric acid (column 2, line 29), but does not disclose a source of citric acid, a skilled practitioner would have been motivated to consult an additional reference such as Hughes in order to determine a suitable source of citric acid, thereby rendering the claimed fruit extract obvious.
It would have been obvious for a person of ordinary skill to have modified the method of Coleman by chilling the gelatin/water mixture in a cold-water bath as taught by Pleass.  Since Coleman teaches that the gelatin/water mixture is heated and cooled (column 1, lines 52-56), but does not describe a means of heating and cooling the mixture, a skilled practitioner would be motivated to consult an additional reference such as Pleass in order to determine a suitable method of heating and cooling the gelatin/water mixture, thereby rendering the claimed step of chilling the mixture in a cold-water bath by continuous stirring obvious.
Regarding claim 7, Coleman teaches the invention as described above in claim 6, including the method further comprises removing the products from molds after cooling of the molds (column 1, lines 61-65).  Although Coleman does not specifically teach that the products are packaged together after removal from the molds, the packaging of products is a step well-known in the art and therefore, is obvious.
Regarding claim 11, Coleman teaches the invention as described above in claim 6, including the molds are cooled to a temperature of about 1.7-21.1°C (column 1, lines 47-67), which overlaps the claimed temperature range.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711) in view of Yoon (KR 101388679; English translation relied on for citations), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426) as applied to claim 6 above, and further in view of Nelson (US 6,419,979).
Regarding claim 8, Coleman teaches the invention as described above in claim 6, including mixing the gelling agent in boiling water (corresponding to combining gelatin and water and heating a temperature of about 104.4°C).  It does not teach that the mixing time is around 8-15 minutes.
However, Nelson teaches a method of producing jelly and gummy candy (column 1, lines 14-22) by mixing and heating ingredients to fully dissolve the ingredients (column 1, lines 34-39).  It also teaches that the cooking time and specifics of the operation will vary depending on such factors as the type of cooking equipment, the ingredients in the formulation, and the concentration of ingredients (column 1, lines 41-45).
It would have been obvious for a person of ordinary skill to have modified the method of Coleman to include a mixing time which overlaps the claimed mixing time as taught by Nelson.  As the mixing time is a variable that can be modified, among others, by adjusting factors such as the type of cooking equipment, the ingredients in the formulation, and the concentration of the ingredients, mixing time would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed mixing time cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the mixing time in the method of Coleman to obtain the desired complete dissolution of the gelling agent as taught by Nelson (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711) in view of Yoon (KR 101388679; English translation relied on for citations), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426) as applied to claim 6 above, and further in view of Rachel (Rachel, “What is Raw Honey?”, July 2018, Manuka Corner, https://www.manukacorner.co.nz/what-is-raw-honey/).
Regarding claim 9, Coleman teaches the invention as described above in claim 6, including the honey used as the flavor is raw and maintains its natural enzymes, amino acids, vitamins, and minerals (Amazon, page 2, paragraph at bottom of page that begins with “Stakickh Royal Jelly Bee Pollen Propolis Enriched Raw Honey…”).  It also teaches that the gelatin/water mixture is cooled (Coleman, column 1, lines 55-56) in the cold-water bath (Pleass, page 408, paragraph 2) to about 76.7°C prior to adding the flavor ingredients (Coleman, column 1, lines 55-59).  It does not teach that the mixture is cooled to a temperature range of 45-55°C.  
However, Rachel teaches that raw honey is composed of substances such as amino acids, flavonoids, polyphenols, antioxidants, minerals, vitamins, and enzymes which makes it a nutrient and energy-packed flavor (paragraph 2).  It also teaches that heating the honey to 70°C during pasteurization (paragraph 10) destroys these beneficial components of the honey (paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Coleman by keeping the temperature of the honey below 70°C as taught by Rachel.  Since Coleman teaches that flavors are added to the mixture (column 1, lines 59-60); Yoon teaches honey as a flavor for gummy candy (page 3, paragraph 11); and Rachel teaches that honey loses its nutritional value when heated to 70°C, a skilled practitioner would readily recognize that the gelatin/water mixture needs to be further cooled to a temperature below 70°C, which overlaps the claimed temperature range, so that the temperature of the honey is not increased to a point which degrades its composition.  Therefore, the selection of a value within the overlapping range renders the claim obvious. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman (US 5,328,711) in view of Yoon (KR 101388679; English translation relied on for citations), Hughes (Hughes, B., “How Cooking With Citric Acid Can Make Food Taste (and Look) Better”, 2017, Epicurious.com, https://www.epicurious.com/expert-advice/cooking-with-citric-acid-tips-and-trickscanning-preserving-seasoning-article), Amazon (“Stakich Royal Jelly, Bee Pollen, Propolis Raw Honey – Pure, Unprocessed, Unheated – 40 ounce”, 2014, Amazon.com, https://www.amazon.com/Stakich-ROYAL-POLLEN-PROPOLIS-Enriched/dp/B001LQZOZS?th=1), and Pleass (Pleass, W.B., “Some physical conditions affecting the settling of gelatin and the bearing of the results on the theory of gel formation”, 1930, Proc. R. Soc. Lond., vol. 126, issue 802, pages 406-426), as applied to claim 6 above, and further in view of Reddit (“How do I avoid bubbles on my gummies?”, 2016, Reddit, https://www.reddit.com/r/AskCulinary/comments/4pq2r3/how_do_i_avoid_bubbles_on_my_gummies_picture/).
Regarding claim 10, Coleman teaches the invention as described above in claim 6, including that the top layer of the mixture is skimmed in order to improve clarity of the gummy product (column 2, lines 45-48).  It does not teach that the method includes degassing the mixture for around 5-15 minutes to remove air bubbles.
However, Reddit teaches the removal of air bubbles from gummies through methods such as popping, applying heat from a propane torch, resting the mixture, tapping the container holding mixture, and a chamber sealer (pages 1-2, replies to original post at the top of page 1).
It would have been obvious for person of ordinary skill in the art to have modified the method of Coleman by degassing the mixture as taught by Reddit.  Since Coleman discloses that a clear gelatin confection is desired (column 2, lines 45-48) and Reddit discloses that air bubbles form in the mixture to make the gelatin confection, a skilled practitioner would have readily understood that degassing is a necessary step in the gummy-making process in order to improve the clarity of the final product, thereby rendering the claimed degassing step as obvious.  Although the prior art does not disclose the claimed time for degassing the mixture, the claims neither require any amount of mixture to be degassed nor disclose a method of degassing.  Therefore, the degassing methods disclosed in Reddit applied to a mixture of any amount will result in times which overlap the claimed timeframe and the selection of a value within the overlapping range renders the claim obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791